Back to Form 10-Q [form10-q.htm]
EXHIBIT 10.5

 
WELLCARE HEALTH PLANS, INC.
2004 EQUITY INCENTIVE PLAN


RESTRICTED STOCK UNIT AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


This RESTRICTED STOCK UNIT AGREEMENT FOR NONEMPLOYEE DIRECTORS (the “Agreement”)
is made and entered into effective as of [_________________], by and between
WellCare Health Plans, Inc., a Delaware corporation (the “Company”), and
[____________________] (the “Grantee”).


RECITALS


In consideration of services to be rendered by the Grantee as a Non-Employee
Director of the Company and to provide incentive to the Grantee to remain with
the Company or any of its Subsidiaries, it is in the best interests of the
Company to make a grant of Restricted Stock Units to Grantee in accordance with
the terms of this Agreement; and


The Restricted Stock Units are granted pursuant to the WellCare Health Plans,
Inc. 2004 Equity Incentive Plan (the “Plan”) which is incorporated herein for
all purposes.  The Grantee hereby acknowledges receipt of a copy of the
Plan.  Unless otherwise provided herein, terms used herein that are defined in
the Plan and not defined herein shall have the meanings attributable thereto in
the Plan.


NOW, THEREFORE, for and in consideration of the mutual premises, covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:


1.             Award of Restricted Stock Units.  The Company hereby grants, on
the date set forth above (the “Date of Grant”), to the Grantee, [_________]
restricted stock units relating to an equivalent number of Shares of the Company
(collectively, the “Restricted Stock Units”), which Restricted Stock Units are
and shall be subject to the terms, provisions and restrictions set forth in this
Agreement and in the Plan.  As a condition to entering into this Agreement, and
as a condition to the issuance of the Restricted Stock Units, the Grantee agrees
to be bound by all of the terms and conditions herein and in the Plan. The
purchase price per share of Restricted Stock Units is $.01 per Share (the par
value of a Share of Common Stock of the Company), which is deemed paid by the
Grantee’s prior services to the Company.


2.             Vesting of Restricted Stock Units.


(a)           Except as otherwise provided in Section 3 hereof, 100% of the
Restricted Stock Units shall become vested on the earlier of (i)
[______________] or (ii) the date of the first annual meeting of the Company’s
shareholders following the Date of Grant (such date being a “Vesting Date”),
provided that the Grantee’s service as a Non-Employee Director continues through
the Vesting Date.

 
 

--------------------------------------------------------------------------------

 


(b)           Except as otherwise provided in Section 3 hereof, there shall be
no proportionate or partial vesting of Restricted Stock Units in or during the
months, days or periods prior to the Vesting Date, and all vesting of Restricted
Stock Units shall occur only on the Vesting Date.


3.             Termination of Services.


(a)           Except as set forth below, upon the termination or cessation of
Grantee’s provision of service as a Non-Employee Director, for any reason
whatsoever, any portion of the Restricted Stock Units which are not yet then
vested, and which does not then become vested pursuant to this Section 3, shall
automatically and without notice terminate, be forfeited and become null and
void.


(b)           If the Grantee’s service as a Non-Employee Director terminates
following a Change in Control, the Restricted Stock Units shall accelerate and
become fully vested upon such termination.


(c)           Notwithstanding any other term or provision of this Agreement but
subject to the provisions of the Plan, the Committee shall be authorized, in its
sole discretion, to accelerate the vesting of all or any portion of the
Restricted Stock Units under this Agreement, at such times and upon such terms
and conditions as the Committee shall deem advisable.


4.             Delivery of Shares Pursuant to Vested Restricted Stock
Units.  Upon vesting of the Restricted Stock Units, Shares equal to the number
of vested Restricted Stock Units will be delivered to the Grantee as soon as
practicable and in no event later than 30 days following the applicable Vesting
Date.


5.             Rights with Respect to Restricted Stock Units.


(a)           The Grantee shall have none of the rights of a holder of Shares.


(b)           If at any time while this Agreement is in effect (or Restricted
Stock Units granted hereunder shall be or remain unvested while Grantee’s
provision of services continues and has not yet terminated or ceased for any
reason), there shall be a reorganization, recapitalization, stock split, stock
dividend, combination of Shares, merger, consolidation, distribution of assets
or any other change in the corporate structure or shares of the Company, the
Committee shall make any adjustments it deems fair and appropriate in the number
of Restricted Stock Units then subject to this Agreement.  If any such
adjustment shall result in a fractional Share, such fraction shall be
disregarded and no Share will be issued in connection with such fraction.


(c)           In the event of any merger, consolidation or other reorganization
in which the Company is not the surviving or continuing company or in which a
Change in Control is to occur, all of the Company’s obligations regarding the
Restricted Stock Units shall, on such terms

 
2

--------------------------------------------------------------------------------

 
 

as may be approved by the Committee prior to such event, be assumed by the
surviving or continuing company or canceled in exchange for property (including
cash).

 
(d)           Notwithstanding any term or provision of this Agreement to the
contrary, the existence of this Agreement, or of any outstanding Restricted
Stock Units awarded hereunder, shall not affect in any manner the right, power
or authority of the Company to make, authorize or consummate: (i) any or all
adjustments, recapitalizations, reorganizations, stock splits, stock dividends,
combination of shares or other changes in the Company’s capital structure or its
business, (ii) any merger, consolidation or similar transaction by or of the
Company, (iii) any offer, issue or sale by the Company of any capital stock of
the Company, including any equity or debt securities, or preferred or preference
stock that would rank prior to or on parity with the Restricted Stock Units
and/or that would include, have or possess other rights, benefits and/or
preferences superior to those that the Restricted Stock Units include, have or
possess, or any warrants, options or rights with respect to any of the
foregoing, (iv) the dissolution or liquidation of the Company, (v) any sale,
transfer or assignment of all or any part of the stock, assets or business of
the Company, or (vi) any other corporate transaction, act or proceeding (whether
of a similar character or otherwise).


6.             Transferability.  Unless otherwise determined by the Committee,
the Restricted Stock Units are not transferable.  The terms of this Agreement
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Grantee.  Any attempt to effect a Transfer of any Restricted
Stock Units shall be void ab initio.  For purposes of this Agreement, “Transfer”
shall mean any sale, transfer, encumbrance, gift, donation, assignment, pledge,
hypothecation, or other disposition, whether similar or dissimilar to those
previously enumerated, whether voluntary or involuntary, directly or indirectly,
and including, but not limited to, any disposition by operation of law, by court
order, by judicial process, or by foreclosure, levy or attachment.


7.             Tax Withholding Obligations.


(a)           The Grantee agrees as a condition of this grant to make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of vesting in Restricted Stock Units or the Grantee’s acquisition of Shares
under this grant.  In the event that the Company determines that any tax or
withholding payment is required relating to this grant under applicable laws,
the Company will have the right to:  (i) require that the Grantee arrange such
payments to the Company, or (ii) cause an immediate forfeiture of Shares subject
to the Restricted Stock Units granted pursuant to this Agreement with a Fair
Market Value on the date of forfeiture equal to the withholding or other taxes
due.  In addition, in the Company’s sole discretion and consistent with the
Company’s rules (including, but not limited to, compliance with the Company’s
Policy on Inside Information and Insider Trading) and regulations, the Company
may permit the Grantee to pay the withholding or other taxes due as a result of
the vesting of the Grantee’s Restricted Stock Units by delivery (on a form
acceptable to the Committee or Company) of an irrevocable direction to a
licensed securities broker selected by the Company to sell Shares and to deliver
all or part of the sales proceeds to the Company in payment of the withholding
or other taxes.  If the Grantee delivers to the Company Shares already owned by
the Grantee as payment for any withholding or other tax obligations, (i) only a

 
3

--------------------------------------------------------------------------------

 
 
whole number of Shares (and not fractional Shares) may be delivered and (ii)
Shares must be delivered to the Company free and clear of any liens of any
kind.  Delivery for this purpose may, at the election of the Grantee, be made
either by (A) physical delivery of the certificate(s) for all such Shares
tendered in payment of the withholding or other tax obligations, accompanied by
duly executed instruments of transfer in a form acceptable to the Company, or
(B) direction to the Grantee’s broker to transfer, by book entry, such Shares
from a brokerage account of the Grantee to a brokerage account specified by the
Company.  If Shares are withheld from the Grantee to pay any withholding or
other tax obligations, only a whole number of Shares (and not fractional shares)
will be withheld in payment.
 
 (b)          Tax consequences on the Grantee (including without limitation
federal, state, local and foreign income tax consequences) with respect to the
Restricted Stock Units (including without limitation the grant, vesting and/or
forfeiture thereof) are the sole responsibility of the Grantee.  The Grantee
shall consult with his or her own personal accountant(s) and/or tax advisor(s)
regarding these matters and the Grantee’s filing, withholding and payment (or
tax liability) obligations.


8.             Amendment, Modification and Assignment;
Non-Transferability.  This Agreement may only be modified or amended in a
writing signed by the parties hereto.  This Agreement (and Grantee’s rights
hereunder) may not be assigned, and the obligations of Grantee hereunder may not
be delegated, in whole or in part.  The rights and obligations created hereunder
shall be binding on the Grantee and his executors, administrators, heirs,
successors and assigns of the Company.


9.             Complete Agreement.  This Agreement (together with the Plan and
those agreements and documents expressly referred to herein, for the purposes
referred to herein) embody the complete and entire agreement and understanding
between the parties with respect to the subject matter hereof, and supersede any
and all prior promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, which may relate to the subject matter hereof in any
way.  No promises, assurances, commitments, agreements, undertakings or
representations, whether oral, written, electronic or otherwise, and whether
express or implied, with respect to the subject matter hereof, have been made by
either party which are not set forth expressly in this Agreement.


10.           Miscellaneous.


(a)           No Right to Continued Service.  This Agreement and the grant of
Restricted Stock Units hereunder shall not confer, or be construed to confer,
upon the Grantee any right to continue as  a Non-Employee Director.


(b)           No Limit on Other Compensation Arrangements.  Nothing contained in
this Agreement shall preclude the Company or any of its Subsidiaries from
adopting or continuing in effect other or additional compensation plans,
agreements or arrangements, and any such plans, agreements and arrangements may
be either generally applicable or applicable only in specific cases or to
specific persons.

 
4

--------------------------------------------------------------------------------

 
 
(c)           Severability.  If any term or provision of this Agreement is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or under any applicable law, rule or regulation, then such provision shall be
construed or deemed amended to conform to applicable law (or if such provision
cannot be so construed or deemed amended without materially altering the purpose
or intent of this Agreement and the grant of Restricted Stock Units hereunder,
such provision shall be stricken as to such jurisdiction and the remainder of
this Agreement and the award hereunder shall remain in full force and effect).


(d)           No Trust or Fund Created.  Neither this Agreement nor the grant of
Restricted Stock Units hereunder shall create or be construed to create a trust
or separate fund of any kind or a fiduciary relationship between the Company or
any of its Subsidiaries and the Grantee or any other person.  To the extent that
the Grantee or any other person acquires a right to receive payments from the
Company or any of its Subsidiaries pursuant to this Agreement, such right shall
be no greater than the right of any unsecured general creditor of the Company.


(e)           Electronic Delivery and Signatures. Grantee hereby consents and
agrees to electronic delivery of any Plan documents, proxy materials, annual
reports and other related documents.  If the Company establishes procedures for
an electronic signature system for delivery and acceptance of Plan documents
(including documents relating to any programs adopted under the Plan), Grantee
hereby consents to such procedures and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.  Grantee consents and agrees that any such procedures and
delivery may be effected by a third party engaged by the Company to provide
administrative services related to the Plan, including any program adopted under
the Plan.


(f)            Law Governing.  This Agreement shall be governed by and construed
and enforced in accordance with the internal laws of the State of Delaware
(without reference to the conflict of laws rules or principles thereof).


(g)           Section 409A.  This Agreement shall be interpreted, administered
and construed in a manner so as to avoid the imposition of interest, taxes and
penalties on the Grantee pursuant to Section 409A of the Code.  It is intended
that the Restricted  Stock Units are exempt from the requirements of Section
409A of the Code pursuant to the “short-term deferral” exception under Treasury
Regulation Section 1.409A-1(b)(4).  To the extent required in order to avoid the
imposition of any interest, penalties and additional tax under Section 409A of
the Code, any Shares deliverable  as a result of the Grantee’s termination of
provision of service to the Company or any of its Subsidiaries will be delayed
for six months and one day following such termination of provision of service,
or if earlier, the date of the Grantee’s death, if the Grantee is deemed to be a
“specified employee” as defined in Section 409A of the Code and as determined by
the Company.  Any delivery of Shares provided for in this Agreement in
connection with the Grantee’s termination as a Non-Employee Director shall be
made to the Grantee only upon a “separation from service” (as such term is
defined and used in Section 409A of the Code).

 
5

--------------------------------------------------------------------------------

 

(h)           Interpretation.  This Agreement is subject to all the terms,
conditions and provisions of the Plan, including, without limitation, the
amendment provisions thereof, and to such rules, regulations and interpretations
relating to the Plan adopted by the Committee as may be in effect from time to
time.  If and to the extent that this Agreement conflicts or is inconsistent
with the terms, conditions and provisions of the Plan, the Plan shall control,
and this Agreement shall be deemed to be modified accordingly. The Grantee
accepts the Restricted Stock Units subject to all of the terms, provisions and
restrictions of this Agreement and the Plan.  The undersigned Grantee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under this Agreement.


(i)            Headings.  Section, paragraph and other headings and captions are
provided solely as a convenience to facilitate reference.  Such headings and
captions shall not be deemed in any way material or relevant to the
construction, meaning or interpretation of this Agreement or any term or
provision hereof.


(j)            Notices.  Any notice under this Agreement shall be in writing
addressed (i) if to the Company, to the attention of the Company’s Secretary at
8735 Henderson Road, Renaissance One, Tampa, Florida 33634, or if the Company
should move its principal office, to such principal office and (ii) if to the
Grantee, to the Grantee’s last permanent address as shown on the Company’s
records, subject to the right of either party to designate some other address at
any time hereafter in a notice satisfying the requirements of this Section
10(j).  Any notice or communication shall be delivered by facsimile (with proof
of transmission), by hand or by courier (with proof of delivery) or by such
other methods that are acceptable to the Company.  Notices and communications
may also be sent by certified or registered United States mail, postage prepaid,
addressed as above.  Notice shall be deemed to have been duly given when
delivered personally or when deposited in the United States mail or sent
pursuant to such other method acceptable to the Company.


(k)           Non-Waiver of Breach.  The waiver by any party hereto of the other
party’s prompt and complete performance, or breach or violation, of any term or
provision of this Agreement shall be effected solely in a writing signed by such
party, and shall not operate nor be construed as a waiver of any subsequent
breach or violation, and the waiver by any party hereto to exercise any right or
remedy which he or it may possess shall not operate nor be construed as the
waiver of such right or remedy by such party, or as a bar to the exercise of
such right or remedy by such party, upon the occurrence of any subsequent breach
or violation.


(l)            Counterparts.  This Agreement may be executed in two or more
separate counterparts, each of which shall be an original, and all of which
together shall constitute one and the same agreement.




*  *  *  *  *



 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
executed this Agreement as of the date first written above.


WELLCARE HEALTH PLANS, INC.




By:______________________________
Name: Alec Cunningham
Title: Chief Executive Officer




Grantee acknowledges receipt of a copy of the Plan and represents that he or she
is familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof.  Grantee has
reviewed the Plan and this Agreement in their entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement, and fully
understands all provisions of this Agreement and the Plan.


GRANTEE:




By:__________________________________
[Insert name of Grantee]
 
7